Citation Nr: 0512305	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03 33-646	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a heart condition, 
including as secondary to the asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard from November 
1955 to May 1957.  He had at least one documented period of 
active duty for training (ACDUTRA) from August 18, 1956 to 
September 1, 1956.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which denied the veteran's claims for service connection for 
asthma and a heart condition.  He filed a timely appeal.

Unfortunately, because further development is needed before 
the Board can make a decision, this appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

In November 2004, the RO sent a letter to the veteran 
notifying him that his appeal was being certified to the 
Board.  He was asked to notify VA if he wished to appear 
personally before the Board and give testimony concerning his 
appeal.  Later that month he responded, stating that he 
wanted to appear personally before the Board (see VA Form 21-
4138).  In March 2005, the Board sent him a letter asking for 
clarification as to the specific type of Board hearing he was 
requesting (i.e., if he wanted a videoconference hearing, a 
travel Board hearing, a hearing at the Board's offices in 
Washington, DC, or if he no longer wanted a hearing).  
In April 2005, the Board received a response from him asking 
that a travel Board hearing be scheduled at the RO before a 
Veterans Law Judge (VLJ) of the Board.  So this must be done 
before adjudicating his claims.  38 C.F.R. § 20.700(a) 
(2004).



Accordingly, the case is remanded for the following:

Schedule the veteran for a travel Board 
hearing in accordance with the docket 
number of his appeal.  Notify him of the 
date, time and location of his hearing, 
and put a copy of this letter in his 
claims file.  If, for whatever reason, he 
decides that he no longer wants this type 
of hearing before a Veterans Law Judge 
(or any other type of hearing before the 
Board), then he should indicate this in 
writing and it, too, should be documented 
in his claims file.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	






                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




